Case 1:18-cv-04230-FB-LB Document 24 Filed 02/06/19 Page 1 of 1 PageID #: 236



                              RULE 26(f) MEETING REPORT


CASE NAME: Aly, et al. v. Dr. Pepper Snapple Group, Inc., et al.

DOCKET NO.: 18-CV-4230 (FB)(LB)

Have the parties met and conferred? Yes. Date? Feb. 5, 2019.

Date the Rule 26(a)(1) initial disclosures were exchanged? Parties to exchange by Feb. 12, 2019.

                                   Proposed Discovery Plan

   1. Deadline for parties to provide properly executed authorizations/releases: March 1, 2019.

   2. Deadline to join new parties or amend the pleadings: March 15, 2019.

   3. Should any changes be made in the limitations on discovery imposed under the Federal
      Rules of Civil Procedure or by local rule? Yes __ No _x_

   4. Deadline to file any protective order: March 15, 2019.

   5. The parties shall complete all fact discovery by: August 16, 2019.

   6. The parties shall complete expert discovery, if necessary, by: October 4, 2019.

   7. The parties shall file any pre-motion conference request in conformity with Judge
      Block’s individual rules by: October 18, 2019.

   8. Should the Court hold an early settlement conference in this action? Yes __ No _x_

   9. Have the parties agreed to a plan regarding electronic discovery? Yes __ No _x_

   10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636?
          (Answer no if any party declines to consent without indicating which party has
          declined) Yes __ No _x_
